 


109 HR 2415 IH: To amend title 18, United States Code, to increase the penalty provided for the sexual abuse of a minor or ward.
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2415 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Snyder (for himself and Mr. Chabot) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to increase the penalty provided for the sexual abuse of a minor or ward. 
 
 
That section 2243(b) of title 18, United States Code, is amended by striking one year and inserting five years. 
 
